UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period fromto. Commission File Number: 1-12534 NEWFIELD EXPLORATION COMPANY (Exact name of Registrant as specified in its charter) Delaware 72-1133047 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 363 North Sam Houston Parkway East Suite100 Houston, Texas 77060 (Address and Zip Code of principal executive offices) (281)847-6000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filerþ Accelerated filero Non-accelerated filero Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).YesoNoþ As of July 20, 2011, there were134,618,805 shares of the registrant’s common stock, par value $0.01 per share, outstanding. TABLE OF CONTENTS Page PART I Item 1. Unaudited Financial Statements: Consolidated Balance Sheet as of June 30, 2011 and December 31, 2010 1 Consolidated Statement of Income for the three and six months ended June 30, 2011 and 2010 2 Consolidated Statement of Cash Flows for the six months ended June 30, 2011 and 2010 3 Consolidated Statement of Stockholders’ Equity for the six months ended June 30, 2011 4 Notes to Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 37 Item 4. Controls and Procedures 38 PART II Item 1. Legal Proceedings 38 Item 1A. Risk Factors 38 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 38 Item 6. Exhibits 39 ii Table of Contents NEWFIELD EXPLORATION COMPANY CONSOLIDATED BALANCE SHEET (In millions, except share data) (Unaudited) June 30, December 31, ASSETS Current assets: Cash and cash equivalents $ 74 $ 39 Accounts receivable Inventories 79 Derivative assets Other current assets 80 62 Total current assets Property and equipment, at cost, based on the full cost method of accounting for oil and gas properties ($2,167 and $1,658 were excluded from amortization at June 30, 2011 and December 31, 2010, respectively) Less ─ accumulated depreciation, depletion and amortization ) ) Total property and equipment, net Derivative assets 35 39 Long-term investments 53 48 Deferred taxes 33 29 Other assets 48 39 Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ 92 Accrued liabilities Advances from joint owners 55 51 Asset retirement obligation 10 11 Derivative liabilities 65 53 Deferred taxes 22 51 Total current liabilities Other liabilities 55 56 Derivative liabilities 69 46 Long-term debt Asset retirement obligation 97 Deferred taxes Total long-term liabilities Commitments and contingencies (Note 12) — — Stockholders' equity: Preferred stock ($0.01 par value, 5,000,000 shares authorized; no shares issued) — — Common stock ($0.01 par value, 200,000,000 shares authorized at June 30, 2011 and December 31, 2010; 136,285,771 and 135,910,641 shares issued at June 30, 2011 and December 31, 2010, respectively) 1 1 Additional paid-in capital Treasury stock (at cost, 1,682,122 and 1,664,538 shares at June 30, 2011 and December 31, 2010, respectively) ) ) Accumulated other comprehensive loss (8 ) ) Retained earnings Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes to consolidated financial statements are an integral part of this statement. 1 Table of Contents NEWFIELD EXPLORATION COMPANY CONSOLIDATED STATEMENT OF INCOME (In millions, except per share data) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Oil and gas revenues $ Operating expenses: Lease operating 84 Production and other taxes 79 31 56 Depreciation, depletion and amortization General and administrative 44 41 81 77 Other — 2 — 10 Total operating expenses Income from operations Other income (expenses): Interest expense ) Capitalized interest 19 16 37 28 Commodity derivative income (expense) 46 ) Other — (1
